UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT UNDER SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June30, 2013 o TRANSITION REPORT UNDER SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 OR For the transition period from to Commission file number 3330-153699 FEEL GOLF CO., INC. (Exact name of small business issuer as specified in its charter) California 77-0532590 State or other jurisdiction of (IRS Employer Incorporation or organization Identification Number) 20801 Biscayne Blvd Suite 403 Miami, FL (Address of principal executive offices) (Zip Code) 866-326-3000 (Issuer’s telephone number, including area code) 200 S. Andrews Avenue Suite 703B Ft. Lauderdale, FL33301 (Former name, former address, and former fiscal year, if changed) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yesxo No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). o Yes x No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer (Do not check if a smaller reporting company) o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act.) Yes oNo x APPLICABLE ONLY TO CORPORATE ISSUERS The number of common shares outstanding as of June 30, 2013 was 170,816,785 and as of the filing date, the outstanding is 355,417,129. FEEL GOLF CO., INC. TABLE OF CONTENTS Page Part I — Financial Information Item 1 — Financial Statements F-1 Condensed Balance Sheet as of June 30, 2013 (Unaudited) and December 31,2012 (Audited) F-2 Condensed Statements of Operations for the Six Months Ended June 30, 2013and 2012 (Unaudited) F-3 Condensed Statements of Operations for the Three Months Ended June 30, 2013 and 2012(Unaudited) F-3 Condensed Statement of Stockholders' Equity Ended June 30, 2013 (Unaudited) F-4 Condensed Statements of Cash Flows for the Six Months Ended June 30, 2013and 2012 (Unaudited) F-5 Notes to Condensed Financial Statements F-6 Item 2 — Management’s Discussion and Analysis of Financial Condition and Results of Operations 1 Item 3 — Quantitative and Qualitative Disclosures About Market Risk 7 Item 4— Controls and Procedures 7 Part II — Other Information Item 1 — Legal Proceedings 8 Item 1A — Risk Factors 8 Item 2 — Unregistered Sales of Equity Securities and Use of Proceeds 8 Item 3 — Defaults Upon Senior Securities 8 Item 4 — Mine Safety Disclosures 8 Item 5 — Other Information 8 Item 6 — Exhibits 9 PART I — FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS. Index to Financial Statements CONDENSED BALANCE SHEETS (unaudited) F-2 CONDENSED STATEMENTS OF OPERATIONS (unaudited) F-3 CONDENSED STATEMENT OF STOCKHOLDERS' EQUITY(unaudited) F-4 CONDENSED STATEMENTS OF CASH FLOWS (unaudited) F-5 NOTES TO THE CONDENSED FINANCIAL STATEMENTS F-6 F-1 FEEL GOLF CO., INC. AND SUBSIDIARY Balance Sheets (Unaudited) (Audited) June 30, December 31, ASSETS CURRENT ASSETS Cash $ $ Accounts receivable, net - Barter receivable - Receivable from shareholder - Inventory (net of obsolescence reserve) - Other current assets Total Current Assets PROPERTY, PLANT and EQUIPMENT, net OTHER ASSETS Intangible assets, net - Organization costs, net Goodwill - TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' EQUITY CURRENT LIABILITIES Accounts payable and accrued expenses $ $ Accrued interest Total Current Liabilities LONG-TERM LIABILITIES Convertible notes payable, net Related party notes payable - Other liabilities Total Long-term Liabilities TOTAL LIABILITIES STOCKHOLDERS' EQUITY Preferred stock, $0.0001 par value; 20,000,000 shares authorized, -0-and 6,828,200 shares issued and outstanding, respectively - Common stock, $0.001 par value; 6,000,000,000 shares authorized,170,816,785 and105,902,785 shares issued and outstanding, respectively Additional paid-in capital Accumulated deficit ) ) Total Stockholders' Equity ) TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY $ $ The accompanying notes are an integral part of these financials statements. F-2 FEEL GOLF CO., INC. AND SUBSIDIARY Statements of Operations (Unaudited) For the Three Months Ended June 30, For the Six Months Ended June 30, REVENUES, NET $
